Hunt, Chief Justice.
Phillip Steele was found guilty of murder and burglary.1 He ap*861peals, arguing that two incriminating statements which he gave to police should not have been admitted by the trial court. We affirm.
Decided January 30, 1995.
Reginald L. Bellury, for appellant.
Joseph H. Briley,- District Attorney, James L. Cline, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Michael D. Groves, Assistant Attorney General, for appellee.
1. After reviewing the evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Steele’s remaining enumeration of error concerning the admissibility of custodial statements is without merit.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on November 11, 1991. Steele was found guilty of malice murder and burglary; he was sentenced to life in prison for the murder and ten years for the bur*861glary, sentences to be served consecutively. Steele’s motion for new trial was filed on January 26, 1994, amended on April 5, 1994, and denied on April 5, 1994. He filed the notice of appeal on April 20, 1994. The appeal was docketed in this Court on May 3, 1994, and submitted for decision on briefs on June 27, 1994.